The plaintiff furnished the defendants with brick and lumber, which they received and used in building their church. This clearly entitles the plaintiff to recover the value of the articles.
The defense set up is that Miller, one of the trustees of the church and one of the building committee, promised the trustees that he would furnish the brick and lumber as a gift without charge, and when the plaintiff delivered the articles and the trustees received and used them they, the trustees, supposed that Miller was furnishing them, as he had agreed to do. Now that this was a gross imposition by Miller upon the trustees is plain enough; but how the plaintiff, who knew nothing of Miller's undertaking, is to be affected by it we do not see.
We have thus far considered the case as if there had been no express contract with the plaintiff for the articles and as if he had delivered them to the defendants and they had received and used them without any express contract. In that case the law implies that the defendants were to pay their value.
But the defendants insist that the case does not stand upon an implied contract, for that Miller made an express contract with the plaintiff to deliver the articles to the defendants at the defendants' (428) charge, when he had no authority to make the contract. Very *Page 305 
well; if Miller had no authority to make the express contract, then it was void as if there had been no contract, and so the case would still stand upon the implied contract or upon the confirmation of the express contract made by Miller by the defendants receiving and using the goods.
But again, the defendants insist that there was no contract, either express or implied, between them and the plaintiff, for that, by reason of what passed between them and Miller, they thought that they were receiving the articles as a gift from Miller, whereas the plaintiff supposed that he was delivering them on his own account, and that they were to pay him for them. So that their minds never met, and there was a mutual mistake. Not at all. The plaintiff never was under any mistake of law or fact. He knew that he was delivering his goods to the defendants, and that they were receiving and using them, and he supposed that they were bound to pay for them. There was no mistake here. The defendants were mistaken in supposing that Miller was giving them the articles. That was the only mistake. It was their misfortune, which they might easily have prevented by inquiring of the plaintiff whether he was delivering the articles at their charge, or by telling him of their understanding with Miller. But they did nothing of the sort, although they were receiving the articles for a considerable time, covering a portion of two years. The plaintiff was in no fault. It was reasonable for him to suppose that Miller, one of the trustees, had authority to make the contract with him for the trustees. If he had had any doubt about it it would have been removed when he carried the articles according to the contract and they received and used them. It would have been different if the plaintiff had known of the understanding between Miller and the defendants, or if Miller had told the plaintiff when he made the contract with him that he was to be responsible, and that he was to give the goods to the     (429) church; but, on the contrary, the plaintiff wanted Miller to be personally responsible, and he refused and insisted upon the plaintiff's furnishing them at the charge of the church, which the plaintiff finally agreed to do.
The case most relied on and nearest in point for the defendant was this: A, a shopkeeper, was indebted to B, and B, in order to save his debt, ordered a bill of goods of A; but before A received the order he had sold out to C, who filled the order. C did not send to B any bill of the goods nor in any other way inform B that he had filled the order, and B received the goods, supposing that they had been furnished by A.
Now there is this manifest difference between that case and this: there B did not know, and had no reason to believe, that C was furnishing the goods; here the defendants did know that the plaintiff was furnishing the goods. There C knew that he was furnishing goods which *Page 306 
had not been ordered from him, but had been ordered from A, and he did not inform B of it. Here the plaintiff did not know that he was furnishing goods which had not been ordered from him, but had been ordered from Miller, and the defendants did know that he was furnishing them. SeeBaulton v. Jones, and other cases cited and commented on in Benjamin on Sales, 47 and 324.
The conclusion is that if Miller was authorized to make the contract which he did make with the plaintiff to deliver the articles to the church at the charge of the church, then the church is liable upon the special contract if Miller was not authorized to make the contract, and, therefore, the articles were delivered, received and used without any special contract, then the defendants are liable upon the implied contract. And the fact that something passed between them and Miller to which (430) the plaintiff was not party and of which he had no knowledge, by which they were imposed upon by Miller, cannot avail them. The evidence, therefore, was properly rejected.
PER CURIAM.                                                    No error.
Cited: Pepper v. Harris, 78 N.C. 75; Brown v. Morris, 83 N.C. 255.